UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7518



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


OMAR GREGGS,

                Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Thomas E. Johnston,
District Judge. (5:02-cr-00026-2; 5:04-cv-00883)


Submitted:   March 27, 2008                 Decided:   April 2, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Omar Greggs, Appellant Pro Se. John Lanier File, OFFICE OF THE
UNITED STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Omar Greggs seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2000) motion.               The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court    is   debatable    or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Greggs has not made the requisite showing.

Accordingly,    we    deny    Greggs’   motion    for   a     certificate   of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED




                                    - 2 -